internal_revenue_service number release date index numbers date cc corp 1-plr-121153-00 distributing controlled stock exchange dear this letter responds to a letter dated date requesting a supplement to our prior letter_ruling dated date plr-119797-97 issued to your company and to distributing under its former name the prior letter_ruling the prior letter_ruling including the legend abbreviations is incorporated herein by reference the information submitted with regard to the present supplemental ruling is summarized below the prior letter_ruling addresses a distribution of controlled stock by distributing under sec_355 of the internal_revenue_code the spin-off the distribution of controlled stock by distributing was undertaken in order to create a public market for controlled stock prior to a public offering of controlled stock prior to the spin-off distributing had held less than percent of the voting_stock in controlled shortly prior to the spin-off however controlled created a tiered voting structure for its common_stock and engaged in a recapitalization first recapitalization in which distributing exchanged shares it held of controlled common_stock one vote per share for shares of controlled class b common_stock fff votes per share which was more than one vote per share as a result of this first recapitalization controlled had two classes of voting common_stock outstanding with distributing increasing its vote to over percent of the total combined vote distributing’s holding of an percent or greater vote in controlled was necessary in order to meet the sec_355 control requirement plr-121153-00 prior representation to obtain the prior letter_ruling in addition to other representations controlled and distributing represented that a there is no plan intention or formal or informal understanding to change the controlled capital structure to eliminate the tiered voting structure or to vote within five years to change the voting structure after five years present situation subsequent to the spin-off controlled’s two classes of common_stock have both been continuously publicly traded on stock exchange at times the trading price for controlled’s stock has been highly volatile resulting in periods during which one class of the common_stock has had difficulty maintaining the minimum market_value of public float mvpf required by stock exchange recently stock exchange sent controlled a formal written notification of its intent to delist this class of controlled’s common_stock because of this mvpf requirement at present market conditions have improved somewhat so that this stock is not currently scheduled to be delisted delisting however does remain a distinct possibility given the volatility of the low number of shares available for trading as a result of having received formal written delisting notification controlled views this as potentially a significant problem delisting problem controlled now wishes to eliminate its present tiered voting structure and combine its class a common_stock and class b common_stock into a single class that will have less difficulty meeting stock exchange’s mvpf requirement accordingly controlled and distributing have requested that controlled be allowed to recapitalize its class a common_stock and its class b common_stock into a single class of common_stock second recapitalization present representations in connection with this present supplemental ruling_request each of distributing and controlled now represents that a the representation a set forth above in the prior letter_ruling was true when made b subsequent to the spin-off there has been a significant change in stock market and or business conditions that has resulted in the delisting problem c at the time the spin-off was consummated it did not plr-121153-00 appear likely that there would be a stock exchange delisting problem and the delisting problem was unanticipated by both controlled and distributing d at the time of the spin-off neither distributing controlled their officers nor directors had participated in any understanding arrangement agreement or substantial negotiation as to any change in the first recapitalization e more than years will have elapsed between consummation of the spin-off and consummation of the proposed second recapitalization f the second recapitalization will only be undertaken if it is approved by each of the two classes of shareholders with each class class a and class b voting separately g if delisting were to occur it would constitute a significant problem for controlled h there is no alternative way to solve the delisting problem that would be as convenient and inexpensive as the proposed second recapitalization supplemental ruling based solely on the information submitted with regard to both the original and supplemental ruling requests we rule as follows the second recapitalization will not affect the rulings contained in the prior letter_ruling and will not prevent those rulings from having full force and effect caveats we express no opinion as to the tax treatment of the second recapitalization see revproc_2001_3 2001_1_irb_111 sec_3 which provides that generally the internal_revenue_service will not issue rulings under sec_368 and sec_1036 nor is any opinion expressed on the federal_income_tax treatment of the proposed transaction under any other provisions of the code or income_tax regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction not specifically covered by the above ruling plr-121153-00 this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to the power_of_attorney on file in this matter a copy of this letter is being sent to your authorized representative sincerely yours associate chief_counsel corporate by christopher schoen assistant branch chief branch
